Name: Commission Regulation (EEC) No 2851/89 of 22 September 1989 re-establishing the levying of customs duties on swimwear, products of category 72 (order No 40.0720), originating in Thailand to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  leather and textile industries
 Date Published: nan

 No L 274/ 18 Official Journal of the European Communities 23. 9. 89 COMMISSION REGULATION (EEC) No 2851/89 of 22 September 1989 re-establishing the levying of customs duties on swimwear, products of category 72 (order No 40.0720), originating in Thailand to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply Whereas, in respect of swimwear, products of category 72 (order No 40.0720); the relevant ceiling amounts to 180 000 pieces ; Whereas on 11 September 1989 imports of the products in question into the Community originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of those Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 26 September 1989 the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88 , shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Order No Category(Unit) CN code Description 40.0720 72 (1 000 pieces) 6112 31 10 6112 3190 611239 10 6112 39 90 6112 4110 6112 4190 611249 10 6112 49 90 62111100 6211 12 00 Swimwear, of wool, of cotton or of man-made fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1989 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 375, 31 . 12. 1988, p. 83.